Citation Nr: 0837466	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-14 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lumbosacral strain.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of a meniscectomy of the right knee.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
October 1966.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Newark, New 
Jersey.

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (as amended) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record reflects that there are outstanding post-service 
VA treatment records. Specifically, at the veteran's January 
2008 BVA hearing, he indicated that he was currently being 
treated at the East Orange Veteran's Hospital, anywhere from 
every one to three months.  He further indicated that his 
doctors were in the process of changing his pain medication 
to "Sudalyn" because the medication he was currently on was 
affecting his liver.  He additionally testified that although 
he had received cortisone injections in the past for his knee 
pain, he had just recently received gel injections.    

A review of the claims file reveals that the most recent 
outpatient treatment records associated with the back and 
knee claims are dated from August 2006.  Based on the 
veteran's testimony, there are potentially outstanding 
records pertinent to the claims.  As such, VA must undertake 
reasonable efforts to obtain such documents as these records 
may be material to the claims.  38 U.S.C.A. § 5103A(b); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Board further determines that additional development is 
required with respect to the VCAA notice requirements.  In 
this regard, the U.S. Court of Appeals for Veterans Claims 
held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) that, 
for    
an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.   

In this case, the notice letters of record do not satisfy the 
requirements of Vazquez-Flores.  Therefore, additional notice 
should be sent to the veteran to cure this notice deficiency.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the East Orange VA Medical Center, 
for the period from August 2006 to the 
present. Any negative search result should 
be noted in the record. 

2.  Issue a corrective VCAA notice letter 
which satisfies all VCAA notice obligations 
in accordance with Dingess v. Nicholson, 19 
Vet. App. 473 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 (as 
amended), and any other applicable legal 
precedent.

Such notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his increased 
rating claims.  Specifically, the notice 
should apprise the claimant that, to 
substantiate his claims, the medical or lay 
evidence must show a worsening or increase 
in severity of the disability, and the 
effect that such worsening or increase has 
on the claimant's employment and daily 
life.  The notice should also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

The notice letter additionally should 
inform the claimant of the division of 
responsibility between him and VA in 
producing or obtaining evidence or 
information.  

3.  Upon completion of the above, 
readjudicate the issues on appeal.  If the 
benefits sought on appeal remain denied, 
issue a supplemental statement of the case 
and allow the appropriate period for 
response. Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

